DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-14 are pending and being examined.

Claim Objections
2.	Claims 1, 4, 7, and 10 are objected to because of the following informalities:  The claims inconsistently refer to HER2 as  “HER2” or “Her-2”. Examiner suggests choosing one term for all claims. Appropriate correction is required.

3.	Claim 1 is objected to because of the following informalities:  Claim 1 recites: “….comprising the amino acid sequence QQYHHSPLT (SEQ ID NO: 29) to a solid substrate;…” It appears the words “attached” or “bound” are missing to indicate the antibody is attached or bound to a solid substrate. Appropriate correction is required.

4.	Claim 11 is objected to because of the following informalities:  Claim 11 lists “domain antibody” twice in the claim. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 11-14 refer to the isolated antibody or antigen binding fragment of claim 1 but do not indicate if it is the first antibody or the second antibody and antigen binding fragment of claim 1, therefore it is unclear which antibody claims 11-14 are referencing.
Examiner suggests amending claim 11-14 to reference the second antibody of claim 1 and delete “isolated”.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

or an amino acid sequence at least 80% identical thereto, and comprises light chain variable domain SEQ ID NO:14 or light chain SEQ ID NO:6 or an amino acid sequence at least 80% identical thereto. Thus, claim 7 encompasses a broader range of first antibody sequences outside the scope of that recited in claim 1 because it encompasses sequence variations up to 20% that can occur anywhere within the variable domains or chains, including within the CDR regions. Claim 7 encompasses first antibody CDR variants outside the scope of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Examiner suggests deleting the phrase “or an amino acid sequence at least 80% identical thereto” to obviate the rejection.



	In view of the rejection of claim 11 under 35 U.S.C. 112(b) above, it is unclear if the antibody referenced in claim 11 is the first or second antibody of claim 1. Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph if the antibody referenced in claim 11 is the first antibody. Claim 11 is dependent on claim 1. Claim 1 is limited to a first antibody or antigen binding fragment thereof comprising heavy chain variable domain CDR SEQ ID NOs: 25-27 and light chain variable domain CDR SEQ ID NOs:28, 21, and 29, thus claim 1 requires the first antibody to comprise CDRs from both the heavy and light chains. Claim 11 recites that the antibody is a domain antibody (dAb), or single domain heavy chain antibody, or a single domain light chain antibody. These three forms of antibodies only contain a single variable domain, either from the heavy or from the light chain, therefore exclude one set of CDR sequences. Claim 11 comprises antibodies outside the scope of first antibodies limited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Examiner suggests amending claim 11 to recite: “The second antibody or antigen binding fragment thereof of claim 1, wherein the second antibody or antigen binding fragment thereof is a monoclonal antibody….”


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
As stated above in the rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, claim 7 encompasses antibody sequence variants having up to 20% sequence discrepancy that can occur anywhere within the variable domains or chains, including within the CDR regions that are critical to the HER2 binding function of the claimed screening method. Thus, claim 7 encompasses a vast genus of first antibodies that are required to bind to HER2 and have any sequence variations anywhere within the heavy chain variable domain SEQ ID NO:13, heavy chain SEQ ID NO:5, light chain variable domain SEQ ID NO:14, and light chain SEQ ID NO:6.
 variable heavy chain complementarity determining region 1 (CDRH1) FTFSSYSMN (SEQ ID NO: 25); CDRH2 YISSSSSTIYYADSVKG (SEQ ID NO: 26); CDRH3 GGHGYFDL (SEQ ID NO: 27); variable light chain complementarity determining region 1 (CDRL1) RASQSVSSSYLA (SEQ ID NO: 28); CDRL2 GASSRAT (SEQ ID NO: 21); and CDRL3 QQYHHSPLT (SEQ ID NO: 29). XMT-1519 comprises heavy and light chain variable region SEQ ID NOs:13 and 14 ([256]). Example 8 of the specification discloses XMT-1519 binds JIMT-1 cells and does not compete for binding to JIMT-1 cells with trastuzumab, indicating they bind distinct epitopes. Example 15 of the specification discloses Shotgun Mutagenesis Mapping that identified three critical residues for XMT-1519 binding: E521, L525 and R530 located in a region on the N-terminus of Domain IV of Her2.
Thus, the instant specification describes a single monoclonal XMT-1519 antibody that binds HER2 as claimed, wherein XMT-1519 comprises six CDR SEQ ID NOs:21, 25-29, and heavy and light chain variable domains SEQ ID NOs:13 and 14 critical to the HER2 binding function. The specification fails to disclose any exemplary antibody variants having mutations in the six CDR SEQ ID NOs:21 and 25-29 or the variable domains required of a first HER2-binding antibody to possess the function required to practice the claimed method.
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative antibodies that function as in the bulleted lists above, or describe structural features common to the members of the genus, which features constitute a University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The HER2 antigen and its epitopes and residues provide no information about the structure of an antibody that binds to them.
In this case, the only factor present in the claim is a recitation of partial antibody sequence structure and HER2-binding function as stated above. The instant 
In the instant case, the specification discloses a single human monoclonal anti-XMT-1519 antibody that functions as claimed. The instant specification does not disclose any other exemplary variant sequences of a HER2 antibody that functions as claimed. The claims broadly encompass any HER2 antibody variant comprising up to a 20% sequence discrepancy from SEQ ID NOs:5, 6, 13, and 14 and within the CDR regions and that function as claimed, however, Applicants have not established any reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs that can be altered, and still maintain the specific HER2 binding function claimed and required to practice the invention. The instant claims attempt to claim every HER2 variant antibody having up to a 20% sequence discrepancy from SEQ ID NOs:5, 6, 13, and 14 and within the CDR regions that would achieve a desired result, i.e., bind HER2, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant 
Given (1) the lack of representative examples to support the full scope of the claimed antibodies used in the claimed method, and (2) the lack of reasonable structure-function correlation with regards to the critical, shared sequences in the variable domains or CDRs across the broad genus of anti-HER2 antibodies that provide the claimed function, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of the antibody variants that bind HER2 that is required to practice the claimed invention.  

Examiner suggests deleting the phrase “or an amino acid sequence at least 80% identical thereto” to obviate the rejection.

9.	Conclusion: No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642